Case 8:20-cv-00043-SB-ADS Document 233 Filed 08/10/21 Page 1 of 9 Page ID #:5329




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL


Case No.: 8:20-cv-00043-SB-ADS                                  Date:    August 10, 2021


Title:    Bureau of Consumer Financial Protection v. Chou Team Realty LLC, et al.


Present: The Honorable        STANLEY BLUMENFELD, JR., U.S. District Judge
                   Victor Cruz                                        N/A
                   Deputy Clerk                                  Court Reporter

      Attorney(s) Present for Plaintiff(s):           Attorney(s) Present for Defendant(s):
                  None Appearing                                None Appearing

Proceedings:         ORDER ON MOTION FOR SUMMARY JUDGMENT (Dkt. No.
                     189)

        Plaintiff Bureau of Consumer Financial Protection (Bureau) brought this
  action against Defendant Jawad Nesheiwat (and others) under the Fair Credit
  Reporting Act (FCRA), the Consumer Financial Protection Act of 2010 (CFPA),
  and the Telemarketing Sales Rule (TSR). The Bureau now seeks summary
  judgment on its claims against Nesheiwat. Dkt. No. 189-1 (Motion). Nesheiwat
  opposed the Motion primarily by raising evidentiary challenges to the declarations
  the Bureau submitted in support of its Motion.1 Dkt. No. 197 (Opp.). For the
  reasons stated herein, the Court grants the Motion in full.

  1
    Most of these challenges were struck for procedural deficiencies. Dkt. No. 222.
  However, even if they had been procedurally proper, the filings are substantively
  lacking. Nesheiwat’s objections were boilerplate and insufficiently detailed to
  allow for informed rulings. See Stonefire Grill, Inc. v. FGF Brands, Inc., 987 F.
  Supp. 2d 1023, 1033 (C.D. Cal. 2013) (declining to “scrutinize each [evidentiary]
  objection and give a full analysis of identical objections raised as to each fact”
  where parties asserted only “boilerplate recitations of evidentiary principles or

  CV-90 (12/02)                       CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                                1
Case 8:20-cv-00043-SB-ADS Document 233 Filed 08/10/21 Page 2 of 9 Page ID #:5330




                                    DISCUSSION

           A.     Background

         This case involves alleged violations of various consumer financial
  protection laws. Nesheiwat was—at various times—a limited partner in multiple
  debt-relief businesses: Docu Prep Center, Certified Doc Prep Services, Assure
  Direct Services, Direct Document Solutions, and Secure Preparation Services
  (collectively, the Student Loan Debt Relief Companies (SLDRC)). Dkt. No. 220,
  Consolidated Statement of Undisputed Facts (SUF) P4-P29, P38, P60-P61. 2 In
  exchange for a fee, the SLDRC purported to provide consumers with assistance in
  consolidating their federal student loans and enrolling in loan repayment and
  forgiveness programs offered by the U.S. Department of Education (DOE). SUF
  P55-P56. Notably, DOE does not charge borrowers any fees to consolidate loans
  or to access any loan repayment and forgiveness programs. SUF P42.

         The SLDRC primarily marketed services to consumers using direct-mail
  marketing. Sales representatives—self-described “Student Loan Advisors”—also
  enrolled consumers in the SLDRC programs over the phone. SUF P57-P58, P71,
  P82, P84-P91. Between 2015 and 2017, Nesheiwat oversaw these marketing
  efforts and designed the phone scripts used by the sales representatives. SUF
  P264-P265, P269-P276, P279-P287. To facilitate the targeting of consumers,
  Nesheiwat—working through a mortgage company known as Monster Loans—
  represented to Experian Information Solutions, Inc. (Experian) that Monster Loans
  was obtaining prescreened lists to send firm offers of credit to consumers for
  mortgage loans. SUF P99-P102, P109, P111-P117. Instead, Nesheiwat used these
  prescreened lists to target consumers through the SLDRC and charge them advance
  fees for services that were never ultimately rendered. SUF P118-P123. With

  blanket objections without analysis applied to specific items of evidence”) (internal
  citations omitted).
  2
   Most, if not all, of Nesheiwat’s “disputes” of fact in the SUF are based on his
  contention that “[t]here is no admissible evidence to support this assertion.” Id.
  Because the objections raised in the SUF are boilerplate and conclusory, the Court
  overrules them. See United States v. HVI Cat Canyon, Inc., 213 F. Supp. 3d 1249,
  1257 (C.D. Cal. 2016) (“The parties’ evidentiary objections are boilerplate and
  devoid of any specific argument or analysis as to why any particular exhibit or
  assertion in a declaration should be excluded. As such, the court overrules the
  parties’ objections.”) (citations omitted).

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                            2
Case 8:20-cv-00043-SB-ADS Document 233 Filed 08/10/21 Page 3 of 9 Page ID #:5331




  Nesheiwat’s aid, Monster Loans also sold the prescreened lists it purchased from
  Experian to Eduardo Martinez (Martinez), who in turn resold the lists to other
  student loan debt relief companies—some of which were affiliates of the SLDRC.
  SUF P124-P126.

        Most of the involved entities and individuals have either defaulted in this
  action or have reached a stipulated final judgment with the Bureau. The Bureau
  now seeks summary judgment against Nesheiwat alone.

           B.     Legal Standard

          Summary judgment is appropriate where the record, taken in the light most
  favorable to the opposing party, shows “that there is no genuine dispute as to any
  material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
  Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).
  “The evidence of the non-movant is to be believed, and all justifiable inferences
  are to be drawn in his favor.” Id. at 255. The moving party has the initial burden
  of establishing that there are no disputed material facts. Id. at 256. “If a party fails
  to properly support an assertion of fact or fails to properly address another party’s
  assertion of fact . . . the court may . . . consider the fact undisputed.” Fed. R. Civ.
  P. 56(e)(2). Furthermore, “Rule 56[(a)] mandates the entry of summary judgment .
  . . against a party who fails to make a showing sufficient to establish the existence
  of an element essential to that party’s case, and on which that party will bear the
  burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

        A court “may limit its review to the documents submitted for the purposes of
  summary judgment and those parts of the record specifically referenced therein,”
  Carmen v. S.F. Unified Sch. Dist., 237 F.3d 1026, 1030 (9th Cir. 2001) and may
  only consider admissible evidence, Fed. R. Civ. P. 56(e). Arguments based on
  conjecture or unfounded belief do not raise a genuine issue of material fact.
  Moreover, “there is no issue for trial unless there is sufficient evidence favoring
  the nonmoving party for a jury to return a verdict for that party. If the evidence is
  merely colorable, or is not significantly probative, summary judgment may be
  granted.” R.W. Beck & Assocs. v. City & Borough of Sitka, 27 F.3d 1475, 1481 n.4
  (9th Cir. 1994) (citing Anderson, 477 U.S. at 249).

           C.     The Bureau’s Claims

        Nesheiwat’s opposition to the Motion is essentially limited to the following
  conclusory statement: “the Bureau has failed to provide admissible and undisputed

  CV-90 (12/02)                     CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                              3
Case 8:20-cv-00043-SB-ADS Document 233 Filed 08/10/21 Page 4 of 9 Page ID #:5332




  material facts to prove [Claim __ ] of the SAC, and, therefore, the Court should
  deny the MSJ as to [Claim __ ].” Opp. at 10, 12, 13, 15, 16, 17, 18, 20, 21, 22, 24
  (making identical arguments in opposition to summary judgment on Claims 1-11).
  There is not a single case cited in the Opposition’s “Legal Argument” section.
  Indeed, there are only seven cases cited in total in the 24-page brief, six of which
  are cited for the summary judgment standard and the seventh in support of
  Nesheiwat’s statute of limitations argument. When Nesheiwat cites a statute, he
  does so only to reiterate the elements of the claims against him. By failing to raise
  any substantial argument, Nesheiwat effectively concedes that if the Court denies
  his boilerplate evidentiary objections—which it does—the Bureau can prevail on
  each of its claims.

                  1.   FCRA Claim

          The FCRA prohibits an individual or business from obtaining or using a
  consumer report unless it is for a permissible purpose and the purpose is certified
  by the prospective user of the report. 15 U.S.C. § 1681b(f); 15 U.S.C. § 1681a(b).
  “Consumer reports” include the prescreened lists at issue in this case. 15 U.S.C.
  § 1681a(d)(1). Any defendant charged with a violation of the FCRA bears the
  burden to show they “had an authorized purpose to acquire” the consumer report.
  Nayab v. Cap. One Bank (USA), N.A., 942 F.3d 480, 495 (9th Cir. 2019). Use of a
  consumer report in connection with any credit or insurance transaction that is not
  initiated by the consumer is permitted if, among other things, “the transaction
  consists of a firm offer of credit or insurance.” 15 U.S.C. § 1681b(c)(1)(B)(i).

        Here, the evidence is undisputed that Nesheiwat obtained and later used
  prescreened lists from Experian without a permissible purpose. He did so
  primarily by applying for accounts through various SLDRC. SUF P100-P101,
  P111, P115. 3 Nesheiwat intended to use the Experian account to buy prescreened


  3
    Nesheiwat repeatedly disputes sworn statements from others by pointing to an
  excerpt of an interview conducted by the Bureau with Edward Avalos Martinez.
  However, Martinez’s testimony does not actually contradict any of the other
  statements. He merely states that another individual (Robert Hoose) “was
  probably the loudest voice” and “was down there in the trenches running the
  business” of the SLDRC. Dkt. No. 201-2. But this does not exculpate Nesheiwat.
  This is particularly so given that Martinez went on to testify immediately thereafter
  that Hoose “would get outvoted by Tom, Sean, and [Nesheiwat].” Id. at 154:3-6.
  Similarly, the SLDRC articles of incorporation (Dkt. No. 201-3)—also repeatedly

  CV-90 (12/02)                    CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                             4
Case 8:20-cv-00043-SB-ADS Document 233 Filed 08/10/21 Page 5 of 9 Page ID #:5333




  lists for Docu Prep Center to use to send direct mailers. SUF P118. And that is
  what he did. SUF P122-P123, P140-P142, P287. Nesheiwat then sold those
  prescreened lists to Martinez, who in turn used a company he controlled to resell
  the prescreened lists to other SLDRC. SUF P124-P126. A similar process was
  repeated with another of the SLDRC in 2017. SUF P150-P159.

         Nesheiwat never used the prescreened lists obtained from Experian to make
  firm offers of credit or insurance. Instead, he used the lists to send direct mail
  solicitations from the SLDRC he controlled to consumers whose information was
  contained in those lists. The mailers stated that the “[b]enefits of the Consolidation
  Program may include” an “[i]nterest rate reduction regardless of balance or pay
  history.” SUF P163. Thus, the SLDRC made false promises to consumers through
  direct mail and in sales calls in attempts to enroll consumers in a “Student Loan
  Consolidation & Payment Reduction Program.” SUF P160-P169.

         In response to the evidence and argument presented by the Bureau,
  Nesheiwat only argues that the Bureau lacks admissible and undisputed evidence
  on each element of an FCRA claim. Opp. at 9-10. He is incorrect. The
  undisputed evidence shows that Nesheiwat—working through the SLDRC and the
  employees working for the SLDRC—used or obtained prescreened lists for an
  illegal purpose. Accordingly, the Court grants summary judgment for the Bureau
  on the FCRA claim.

                  2.   TSR and CFPA Claims

         The Bureau also claims that Nesheiwat violated two components of the TSR:
  the advance fees provision and the deceptive practices provision. Mot. at 14-15.
  Under the TSR, it is unlawful for a seller or telemarketer to receive advance fees
  for debt-relief services or to misrepresent any material aspect of a debt-relief
  service. 16 C.F.R. § 310.3(a)(2)(x); 16 C.F.R. § 310.4(a)(5)(i). The Bureau posits
  that the same misrepresentations that constitute a violation of the TSR’s deceptive
  practices provision also make out the basis for a violation of the CFPA. Mot. at
  14-19. Through the SLDRC, Nesheiwat, a “seller” or “telemarketer,” offered
  “debt relief services” (as defined in the TSR, 16 C.F.R. §§ 310.2(o), (dd), (ff)) by
  providing a program or service represented to alter the terms of consumers’ student
  loans by consolidating consumers’ loans, lowering consumers’ interest rates and


  cited by Nesheiwat to evidence his own lack of involvement—do not create any
  genuine dispute of material fact.

  CV-90 (12/02)                    CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                             5
Case 8:20-cv-00043-SB-ADS Document 233 Filed 08/10/21 Page 6 of 9 Page ID #:5334




  monthly payments, and achieving loan forgiveness. SUF P160-P169. He is
  therefore subject to the TSR.

         Fees may only be collected under the TSR after sellers or telemarketers (like
  Nesheiwat) have both (1) renegotiated or altered a debt on behalf of a consumer
  and (2) the consumer has made at least one payment under the altered terms of
  their loans. 16 C.F.R. § 310.4(a)(5)(i). Yet the SLDRC—at Nesheiwat’s
  direction—collected advance fees in violation of the TSR. SUF P215, P226-P229.
  At the time, Nesheiwat was familiar with the provisions of the TSR governing the
  collection of such fees. SUF P242. Nevertheless, he directed the SLDRC to
  collect the fees and substantially assisted them in doing so. 16 C.F.R. § 310.3(b);
  12 U.S.C. § 5536 (a)(3).

         The TSR also prohibits sellers and telemarketers from misrepresenting any
  material aspect of a debt-relief service. 16 C.F.R. § 310.3(a)(2)(x). It is
  undisputed that the representations Nesheiwat and the SLDRC made to consumers
  about lower interest rates, improved credit scores, and the identity of the loan
  servicers were false. SUF P160-P175, P189-P199, P201-P214. Nesheiwat
  participated extensively in the management and operation of the SLDRC. SUF
  P264. This included his giving the SLDRC managers specific and detailed
  direction on how to sell the company’s services, overseeing the direct-mail
  marketing, editing solicitation letters, and managing the use of phone scripts for
  sales representatives. SUF P269-P276, P279-P288. Nesheiwat made no effort to
  verify the truthfulness of the statements in the materials used to market to
  consumers—and much of the information provided therein was false. SUF P277-
  P278.

         Beyond violating the TSR, the misrepresentations discussed above also
  constitute a violation of the CFPA’s prohibition on deceptive practices. An act or
  practice is considered “deceptive” under the CFPA if it (1) is likely to mislead
  consumers acting reasonably under the circumstances and (2) is material.
  Consumer Fin. Prot. Bureau v. Gordon, 819 F.3d 1179, 1192 (9th Cir. 2016)
  (citation omitted). Express representations are presumed to be material, and courts
  consider these likely to mislead consumers either when the statement was false or
  when the advertiser lacked a reasonable basis for asserting that the message was
  true. F.T.C. v. Pantron I Corp., 33 F.3d 1088, 1095-96 (9th Cir. 1994). Nesheiwat
  and the SLDRC made material, false statements about the services offered by the
  SLDRC to induce consumers to pay advance fees for the programs offered by the



  CV-90 (12/02)                   CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                            6
Case 8:20-cv-00043-SB-ADS Document 233 Filed 08/10/21 Page 7 of 9 Page ID #:5335




  SLDRC. SUF P160-P175, P192-P199, P209-P214. As such, Nesheiwat violated
  the CFPA.4

         In cases where an individual defendant “had control over the marketing
  materials and knowledge of their contents,” courts have found it appropriate to
  grant summary judgment on claims brought under the CFPA. Gordon, 819 F.3d at
  1193; see F.T.C. v. Affordable Media, 179 F.3d 1228, 1235 (9th Cir. 1999) (“The
  extent of an individual’s involvement in a fraudulent scheme alone is sufficient to
  establish the requisite knowledge for personal restitutionary liability.”) (citations
  omitted). Here, it is undisputed that Nesheiwat was heavily involved in and
  controlled much of the SLDRC’s activities. This warrants a finding (relevant for
  purposes of calculating the appropriate civil penalties under 12 U.S.C. § 5565(c)(2)
  and 12 C.F.R. § 1083.1) that he acted recklessly. Accordingly, summary judgment
  is appropriate here on the Bureau’s claims against Nesheiwat under the TSR and
  CFPA—including those claims predicated on his substantially assisting the
  SLDRC in violating those same statutes (e.g., Claims II-XI). 5

           D.     Invocation of the Fifth Amendment

          To the extent that there remains any question about Nesheiwat’s culpability
  here—and there appears to be none on this record—the Court considers
  Nesheiwat’s refusal to answer questions or respond to discovery in this case.
  Rather than respond to the Bureau’s questions, Nesheiwat invoked his rights under
  the Fifth Amendment. SUF P290-P304. In civil cases, such an invocation allows
  the court to draw an adverse inference. Nationwide Life Ins. Co. v. Richards, 541
  F.3d 903, 911 (9th Cir. 2008). It further permits the court to use its discretion to
  shift the burden to the defendant to disprove the fact at issue. S.E.C. v. Colello,
  139 F.3d 674, 677-78 (9th Cir. 1998).

        Here, Nesheiwat’s refusal to answer even the most basic questions about his
  involvement with the operations of the SLDRC “support[s] the conclusion that [he]

  4
   Nesheiwat further violated the CFPA’s provision stating that covered persons
  may not violate a federal consumer financial law—including the TSR and FCRA.
  12 U.S.C. § 5536(a)(1)(A).
  5
    Nesheiwat’s argument that the Seventh Amendment guarantees him the right to a
  jury trial in this case (Opp. at 5-6) is incorrect. In cases like the one at bar, where
  there is no dispute of material fact on the plaintiff’s claims, a defendant does not
  have an unfettered right to proceed to trial.

  CV-90 (12/02)                     CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                              7
Case 8:20-cv-00043-SB-ADS Document 233 Filed 08/10/21 Page 8 of 9 Page ID #:5336




  knew exactly what was going on—or at least recklessly disregarded the reality of
  the situation.” S.E.C. v. Autocorp Equities, Inc., 292 F. Supp. 2d 1310, 1324 (D.
  Utah 2003). Though the evidence provided by the Bureau is sufficient to find that
  Nesheiwat violated the FCRA, TSR, and CFPA, his refusal to answer questions
  throughout this case, coupled with the affirmative evidence of violations, allows
  the Court to draw an adverse inference about his intent.

           E.     Nesheiwat’s Statute of Limitations Defense Fails

        Finally, Nesheiwat argues that summary judgment should be granted in his
  favor because the Bureau’s claims are barred by the CFPA’s statute of limitations.
  Opp. at 2-5 (citing 12 U.S.C. § 5564(g)(1)). This argument fails on procedural and
  substantive grounds.

         Nesheiwat did not move for summary judgment, and this Court’s standing
  order does not permit cross-motions for summary judgment. MSJ Order
  (10.27.20) ¶ 1(d). His statute of limitations defense thus fails procedurally. It
  fares no better substantively. While there is a three-year statute of limitations for
  violations of federal consumer financial protection laws, the limitations period
  begins to run only “after the date of discovery of the violation to which an action
  relates.” 12 U.S.C. § 5564(g)(1). Nesheiwat appears to argue that the Bureau was
  on notice of the claims against him because of consumer complaints about the
  SLDRC. Opp. at 2-5. But there is no “constructive discovery” rule set forth in the
  statute—and Nesheiwat has not shown that the Court is free to engraft one onto it,
  especially when the Supreme Court has cautioned against any such enlargement in
  construing such statutes against the government. Badaracco v. Comm’r, 464 U.S.
  386, 391 (1984) (“Statutes of limitation sought to be applied to bar rights of the
  Government, must receive a strict construction in favor of the Government.”)
  (citation omitted). What’s more, the vast majority of the complaints Nesheiwat
  cites were not even made to the Bureau but rather were submitted to the Federal
  Trade Commission’s Consumer Sentinel database. Dkt. No. 191-35. Of the 108
  complaints referenced, only 24 were received by the Bureau, and none of those 24
  complaints refers to Nesheiwat or Monster Loans. See SUF D3-D8, D10-D19,
  D21-D29 (describing complaints made specifically against Docu Prep Center d/b/a
  Certified Document Center, Assure Direct Services, and Certified Doc Prep).

         Nesheiwat provides no competent evidence that the Bureau discovered his
  violations of federal consumer financial protection laws prior to January 9, 2017,
  three years before the complaint in this action was filed. Accordingly, he cannot


  CV-90 (12/02)                     CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                              8
Case 8:20-cv-00043-SB-ADS Document 233 Filed 08/10/21 Page 9 of 9 Page ID #:5337




  prevail on his argument that all of the Bureau’s claims are barred by 12 U.S.C.
  § 5564(g)(1).

                                    CONCLUSION

        For the reasons stated herein, the Court GRANTS the Motion in full. The
  Court finds that injunctive relief,6 restitution, 7 and a civil money penalty are all
  appropriate remedies here.8 The Bureau is directed to file a proposed conforming
  judgment by no later than August 27, 2021.




  6
    A permanent injunction is justified when there is “some reasonable likelihood of
  future violations.” Commodity Futures Trading Commission v. Co Petro
  Marketing Grp., Inc., 502 F. Supp. 806, 818 (C.D. Cal. 1980), aff’d, 680 F.2d 573
  (9th Cir. 1982). This is true even if Nesheiwat has ceased his unlawful activities,
  so long as recurrence remains possible. Affordable Media, LLC, 179 F.3d at 1237.
  Where, as here, the illegal conduct is elaborate and wide-ranging, regulatory
  agencies may seek injunctive relief “which extends beyond the immediate facts” of
  the case, using “fencing in” provisions “to prevent similar and related violations
  from occurring in the future.” Trans World Accts., Inc. v. F.T.C., 594 F.2d 212,
  215, 217 (9th Cir. 1979).
  7
    The CFPA authorizes the Court to grant relief on behalf of consumers, including
  a refund of moneys, restitution, and disgorgement or compensation for unjust
  enrichment. 12 U.S.C. § 5565(a)(2). “Restitution may be measured by the ‘full
  amount lost by consumers rather than limiting damages to a defendant’s profits.’”
  Gordon, 819 F.3d at 1195.
  8
   Nesheiwat did not meaningfully oppose the Bureau’s request for relief. Instead,
  he incorrectly contends that “the Bureau further failed to provide undisputed and
  admissible evidence to support any type of relief, including any amount of
  monetary relief.” Opp. at 24.

  CV-90 (12/02)                    CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                             9
